Citation Nr: 0414865	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-03 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
January 1967.  He was awarded a Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Atlanta, Georgia.

In June 2004, a statement by the veteran was received by the 
Board of Veterans Appeals in Washington, DC.  Essentially, 
the veteran indicated that he did not have any further 
evidence and felt that he had thoroughly explained his case 
on appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The veteran asserts that his current prostate cancer is 
related to his period of active service.  He initially based 
his assertion on Agent Orange exposure while in service.  
Alternatively, the veteran contended that his prostate cancer 
was linked to gonorrhea contracted while in service.  

The veteran was first diagnosed with prostate cancer in 1999 
and subsequently underwent seed implantation and 
radiotherapy.

The RO denied direct service connection in August 2002 based 
on a finding of no evidence of prostate cancer in service.  A 
review of the claims file reveals that service medical 
records show a complaint pertinent to the veteran's prostate.  
A consultation report dated in October 1966 indicated that 
the veteran complained of pain around the pubic area that 
descended to his testicles.  It is also suggested that the 
veteran had a bloody penile discharge two weeks prior to the 
examination.  On examination, the doctor determined that the 
veteran's prostate was large, noting firmness on the right 
side.  No disease was found but the veteran was advised to 
return if pain and/or discharge recurred.  Separation 
examination dated in January 1967 is silent for any diagnoses 
related to the prostate.

Given the in-service diagnosis of a large prostate and the 
veteran's observation of a bloody discharge, and to assist 
the Board in analyzing the veteran's direct service 
connection claim, a VA medical opinion is necessary to 
ascertain whether the veteran's prostate cancer is related to 
service.  

The case is accordingly REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The veteran's medical records from 
the VA Medical Center in Atlanta, dated 
from October 2003 to present, should be 
obtained and associated with the claims 
folder.  

3.  The veteran's claims file should be 
provided to a VA physician to provide an 
opinion as to whether the current 
prostate cancer is more likely, less 
likely, or at least as likely as not to 
be related to service.  The physician 
should reconcile any opinion with the 
October 1966 consultation report.

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




